Case: 3 : 2019–cv–00764-JWD-RLBDocument: 10  by: KMW
      Case 3:19-cv-00764-JWD-RLB Document 12-1 04/03/20 Page 1 of 3


                RE.CEIVED
                     ;;pQ 032070

                Legal Progl,ims Department          g,T”?HW"jE
Donald Barnes 385417
Louisiana State Penitentiary
Jag-4 Right–ID
Angola , LA 70712
       Case 3:19-cv-00764-JWD-RLB             Document 12-1       04/03/20 Page 2 of 3




                                               &
                                     :::DTL
                                         :1111
                                          := =1C?
                                               If:::jI:sIFII11::1F11L
                                                         T
                                          OFFICE OF THE CLERK


Michael L. McConnell                                                            Telephone: 225-389-3500
Clerk of Court                                                                   Facsimile: 225-389-3501



                                           March 31, 2020
Donald Barnes
Louisiana State Penitentiary
Jag-4 Right-10
Angola, LA 70712

RE: 3:19-cv-00764-JWD-RLB
                                               NOTICE


        The Clerk of Court has received your documents through the United States Mail on

March 18, 2020.

        Pursuant to Local Rule 5(d)(1), pleadings submitted by a prisoner to the courts for filing

which have not been scanned and emailed by authorized Louisiana State Penitentiary

personnel, may, at the direction of the court, be returned.

        On March 31, 2020, the court directed that your pleadingsbe returned to you without

filing to be re-submitted in accordancewith LocalRule 5(d)(1).




                                                        Sincerely,
                                                        Michael L. McConnell
                                                        Clerk of Court




                       777 FLORIDA STREET •SUITE 139 • BATON ROUGE, LA 70801-1712
      Case 3:19-cv-00764-JWD-RLB               Document 12-1         04/03/20 Page 3 of 3



LocalRule 5

(d) Filing by Unrepresented Prisoners, Subject to Electronic Filing, Regarding Civil Rights and Habeas

Corpus Cases.


(1)    Original Documents - Prisoners subject to electronic filing must place all documents in an

       envelope and place the envelope in a designated box for documents to be filed in Louisiana

       Federal District Courts only. No postage is required. All envelopes placed in the designated box

       shall be opened by authorized prison personnel in order to scanthe documents. Oncescanned,

       prison personnel shall return all original documents to the prisoner, unlessotherwise directed
       by the Court. Any envelope placed in the designated box containing postage shall not be opened

       for purposes of scanning. Prison officials shall either return the envelope to the prisoner or mail

       it to the Court. Documentssubmitted by a prisonerto the Courtfor filing which havenot been
       scannedand emailed by authorized prison personnel, may, at the direction of the Court, be
       returned to the prisoner.


(2)    Scanning - Authorized prison personnel will scan prisoner documents into a pre- programmed

       Document Capture Workstation which converts the document to PDF.Authorized prison

       personnel will affix the “scanned" stamp on the document, prior to scanning,which indicates
       the date the document was scanned,total number of pages scanned,and the initials of the
       person who scanned it. Once the document has been scanned, authorized prison personnel will

       verify the legibility of the image on the computer screen and email the document directly to the
       Court’s dedicated email address.


(3)    Filing into Court’s Electronic Case Management System - The Court will receive and review ail

       documents received via email from the prison and electronically file submissionsinto the case
       management system. After review, if it is determined by the Court that a document does not

       constitute a proper filing in accordance with the Federal Rules of Civil Procedure and the Local
       Rulesof the Court, the document may be returned to the prisoner via the U. S. PostalService,

       upon direction of the Court.
